Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-11, 23-26, 28-32, 34 are presented for examination.

Information Disclosure Statement
The IDS filed on 3/17/2021, 7/8/2021, 10/4/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo, US 2014/0310381.  

Koo is cited by the applicant in the IDS.

As per claim 1, Koo taught the invention including a transmission control method implemented by a first device, wherein the transmission control method comprises:
Communicating first data with a second device through a first communication connection, wherein the first communication connection is a WI-FI connection (pp. 0021-0023, 0029-0030, 0034);
Detecting, when communicating the first data with the second device through the first communication connection, that an error has occurred on the first communication connection (pp. 0032-0034); and
Sending, to the second device through a second communication connection, error information of the first communication connection indicating that the error has occurred on the first communication connection (pp. 0032-0034), 
Wherein the second communication connection is different from the first communication connection (pp. 0032-0034).  

Claims 23 and 34 contain the same scope as of claim 1.  Therefore, they are rejected with the same rationale as applied to claim 1 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 10-11, 24, 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, US 2014/0310381, in view of what is well known in the art.  

As per claim 2, Koo taught the invention as claimed in claim 1.  Koo did not specifically teach wherein the error information comprise first breakpoint information of the first data indicating an end location at which a part of the first data has been communicated by the first device with the second device before the error occurred, and wherein after sending the error information, the transmission control method further comprises communicating the first data with the second device through the second communication connection based on the first breakpoint information.  However, determining a first breakpoint information of the first data is a common practice included in transmission status used in handover processes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Koo and further provide the transmission status in order for the data communication to continue flawlessly when switched to another communication connection.

As per claim 6, Koo taught the invention as claimed in claim 1.  Koo did not specifically teach wherein before sending the error information, the transmission control method further 

As per claim 7, Koo did not specifically teach wherein after selecting the second communication connection and before sending the error information, the transmission control method further comprises: providing first prompt information, and wherein the first prompt information indicates that the error has occurred on the first communication connection, and requests a user to determine whether to send the error information to the second device through the second communication connection.  However, the use of prompt in computing devices is well known and expected in the art to notify the user of specific information and/or instruction.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Koo and the use of prompt messages to instruct or notify the user specific information or actions.  

As per claim 10, Koo taught the invention as claimed in claim 2.  Koo did not specifically teach wherein communicating the first data with the second device further comprises:
Displaying a second screen comprising first confirmation information, wherein the first confirmation information indicates that the error has occurred on the first communication connection, and request a user to determine to perform a first operation or a second operation, wherein the first operation comprise re-establishing the first communication connection, and communicating the first data through the first communication connection that is re-established, and wherein the second operation comprises communicating the first data through the second communication connection; and
Communicating, in response to a first user selection of the second operation, the first data with the second device through the second communication connection based on the first breakpoint information. 

However, it is obvious to provide the options to attempt re-establishment of prior connection or establishing connection with another access point when a connection is lost.  It is also obvious to continue the data transmission with a new communication connection using the transmission status recorded in the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Koo and further provide the user the option to attempt re-establishment with the previous communication connection and the choice of handover to another communication connection to continue data transmission.

As per claim 11, Koo taught the invention in claim 10.  Koo did not specifically teach in detail to further comprise:
Re-establishing, in response to a second user selection of the first operation, the first communication connection to the second device; and
Communicating the first data with the second device through the first communication connection based on the first breakpoint information after re-establishing the first communication connection. 

However, it is common practice in the art to continue unfinished data transmission based on the stored transmission status when a connection is re-established to reduce transmission time and resource usage.  It would have obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Koo and further re-establish connection to continue the transmission of the interrupted data transmission.

Claims 24, 28-29 and 32 contain the same scope as of claims 2, 6-7 and 10 respectively.  Therefore, they are rejected with the same rationale as applied to claims 2, 6-7 and 10 above.  

Claims 3-4 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, US 2014/0310381, in view of Talari et al (Talari), US 2018/0098233.

As per claim 3, Koo taught the invention was claimed in claim 1.  Koo did not specifically teach wherein after sending the error information, the transmission control method further comprises:
Exchanging a connection parameter of the first communication connection with the second device through the second communication connection; and
Establishing, the first communication connection to the second device based on the connection parameter.  

Talari taught, after sending the error information, to:
Exchange a connection parameter of the first communication connection with the second device through the second communication connection (pp. 0030-0031, 0034-0036); and
Establish, the first communication connection to the second device based on the connection parameter (pp. 0034, 0036, 0038-0039).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Koo and Talari in order to identify the connectivity issues and resolve the connection error.  

As per claim 4, Koo and Talari taught the invention as claimed in claim 3.  Koo and Talari did not specifically teach wherein after establishing the first communication connection and when communicating with the first data is not completed, the transmission control method further comprises:
Stopping communicating the first data with the second device through the second communication connection; and
Communicating the first data with the second device through the first communication connection based on second breakpoint information of the first data, wherein the second breakpoint information indicates an end location at which data in the first data has been correctly communicated by the first device with the second device through the second communication connection.  

However, it is common practice to handover and continue data transmission with a better connection when the better connection is made available and increase transmission stabilities and speed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Koo and Talari and further handover back from a secondary connection to the primary connection with better transmission capabilities when the primary connection is re-established.  

Claims 25-26 contain the same scope as of claims 3-4 respectively.  Therefore, they are rejected with the same rationale as applied to claims 3-4 above.  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, US 2014/0310381, in view of Hara, US 2016/0066205.  

As per claim 8, Koo taught the invention as claimed in claim 1.  Koo did not specifically teach wherein before sending the error information, the transmission control method further comprises:
Displaying a first screen in response to detecting the error on the first communication connection, wherein the first screen comprises plurality of options for a plurality of communication connections, and wherein the communication connections comprise all communication connections other than the first communication connect that have been established between the first device and the second device; 
Receiving, from a user, a selection operation on the operations; and
Determining, in response to the selection operation a communication connection corresponding to an option from the user as the second communication connection.  

Hara taught to comprise:
Display a first screen in response to detecting the error on the first communication connection, wherein the first screen comprises plurality of options for a plurality of communication connections, and wherein the communication connections comprise all communication connections other than the first communication connect that have been established between the first device and the second device (pp. 0086, 0136-0137); 
Receiving, from a user, a selection operation on the operations (pp. 0086, 0136-0137); and
Determining, in response to the selection operation a communication connection corresponding to an option from the user as the second communication connection (pp. 0086, 0106, 0136-0137).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Koo and Hara and allow user to manually select a desire access point to connect instead of automatic access point selecting.

As per claim 9, Koo and Hara taught the invention as claimed in claim 8.  Koo and Hara did not specifically teach wherein the first screen further comprises second prompt information, and wherein the second prompt information indicates that the error has occurred on the first communication connection and instructs the user to select one communication connection from at least two communication connections.  However, the use of prompt in computing devices is well known and expected in the art to notify the user of specific information and/or instruction.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Koo and Hara and the use of prompt messages to instruct or notify the user specific information or actions.  

Claims 30-31 contain the same scope as of claims 8-9 respectively.  Therefore, they are rejected with the same rationale as applied to claim 8-9 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sprenger et al, US 2020/0169451
Shimizu, US 2016/0205076


A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 25, 2022